 Case 1:19-cv-00718-JTN-ESC ECF No. 10 filed 10/12/19 PageID.102 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

SUMMER THOMPSON,
                                                    Case No. 1:19-cv-718
               Plaintiff,
                                                    HON. JANET T. NEFF
v.

ACCOUNT DISCOVERY
SYSTEMS, LLC, et al.,

            Defendants.
______________________/

                            NOTICE OF DISMISSAL OF SOME PARTIES

       Pursuant to the Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(i), plaintiff hereby

gives notice of the immediate dismissal from this action, with prejudice, of defendants Lakeside

Recovery Solution Inc., Louis L. Mendez, Damien H. Mendez and Nicholas J. Szalkowski.

Dated: October 12, 2019                             /s/ Phillip C. Rogers
                                                    Phillip C. Rogers (P34356)
                                                    Attorney for Plaintiff
                                                    6140 28th Street S.E., Suite 115
                                                    Grand Rapids, Michigan 49546-6938
                                                    (616) 776-1176
                                                    ConsumerLawyer@aol.com
